Terral, J.,
delivered the opinion of the court.
This is a suit ,by Mrs. L. L. Jayne, the landlord, against J. J. Duncan for the value of two bales of cotton appropriated by him, with the consent of R. H. Holland, the tenant of Mrs. Jayne, to pay Duncan for the ginning of the cotton of said tenant during the season, the said landlord’s rent and supply bill being unpaid. The evidence showed that Holland was the tenant of Mrs. Jayne, and was owing her several hundred dollars *135for rent and supplies, and that Duncan, with the consent of Holland, had furnished the bagging and ties, and ginned the cotton raised by Holland on the place leased by him of Mrs. Jayne, and had received and appropriated to the payment thereof two bales of cotton raised by said tenant, Holland. There was evidence that Jayne, the husband of plaintiff, expected the tenants to have the cotton raised by them ginned and baled, and that there was.no gin on the lessor’s land, and that the tenants, in order to comply with the contract with the lessor, must gin and bail the cotton raised by them. A peremptory instruction was given for the plaintiff below.
J. B. Stribling, for appellee, suggested error as follows:
It is error to hold that the charges for ginning the crop, created, from the nature of the case, a lien on the cotton superior to the lien of the landlord. The code of 1892 gives the landlord a lien on the crop grown by his tenant, which is “paramount to all other liens, claims, or demands upon such products.” Sec. 2495. Code of 1892, § 2682, in relation to employers and employes, provides that ‘ ‘ every employe, laborer, cropper, part owner, or other person who may aid, by his labor, to make, gather, or prepare for sale or market, any crop, shall have a lien on the interest of the person who contracts with him for such labor for his wages.” But it provides further that the lien of the person who may aid, by his labor, to prepare for sale or market, any crop, ‘ ‘ shall be paramount to all liens except the lien of the lessor of the land on which the crop is made, for rent and supplies furnished, as provided in the chapter on landlord and tenant. ’ ’
*135We think that Duncan was entitled to a verdict, upon the evidence before the court. The ginning and baling of the cotton was necessary to prepare it for market, and,.with no gin on the leased premises, it could not have been expected by the lessor that the tenant would gin and bale the same without incurring a charge therefor, and the lessor, under the circumstances, must be taken as consenting to its payment out of the crop grown by the tenant. The charge for ginning and baling the crop being for the common good of all the parties interested, and being absolutely essential to make it available to them, constituted it, from the necessity of the case, a lien upon the crop superior to all other liens, whether of the lessor or others. Strauss v. Baley, 58 Miss., 131.
The judgment of the circuit court is reversed, and a new trial is granted.

The suggestion of error was denied.